On April 5, 2006, the defendant was sentenced to a commitment to the Department of Corrections for a term of eight (8) years, with four (4) years suspended, for violation of the conditions of a deferred sentence for the offense of Criminal Endangerment, a felony.
On October 5, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present. However, Kris Copenhaver-Landon, counsel for defendant, was present and informed the Sentence Review Division that the defendant gave her permission to proceed in her behalf. The state was represented by George Corn who appeared via videoconference.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.